THOMPSON, C.J.
Mark S. Chodos, in proper person here and below, appeals an award of attorney’s fees and costs in favor of defendants Knut and Renita Kjenslie. That award followed a bench trial on his attempt to secure a statutory or common law way of necessity, which resulted in a final judgment in the Kjenslies’ favor. Chodos unsuccessfully appealed that result. See Chodos v. Kjenslie, 773 So.2d 1193 (Fla. 5th DCA 2000).
We find all the issues raised by Chodos to be without merit save one. Although we agree with the trial court that an award of attorney’s fees in this case was proper, the trial court abused its discretion in awarding fees for any time the Kjenslies’ attorney spent litigating the amount of fees to which she was entitled. See State Farm Fire & Casualty Co. v. Palma, 629 So.2d 830 (Fla.1993); In Re Estate of Platt, 586 So.2d 328 (Fla.1991). On the other hand, time spent litigating the entitlement to fees was recoverable. See Palma, 629 So.2d at 832-833. The billing records do not clearly break down how many hours were spent preparing to litigate the entitlement to fees versus how many hours were spent litigating the amount of fees. Upon remand, the trial court should revisit the issue of the amount of fees to be awarded in light of this distinction and not award fees for time spent litigating the amount of attorney’s fees to be awarded in this case.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
GRIFFIN, J., and ORFINGER, M., Senior Judge, concur.